TIB BANK DIRECTOR DEFERRED FEE AGREEMENT As Amended and Restated THIS AGREEMENT is made this day of , 2008, by and between TIB BANK, a Florida banking corporation located in Key Largo, Florida (the “Company”), and (the “Director”). WHEREAS, certain revisions to the Agreement are necessary in order to conform such Agreement to the requirements of Section 409A of the Code and related regulations and notices promulgated thereunder, with such revisions to be effective as of December 31, 2008. NOW, THEREFORE BE IT RESOLVED, that the Agreement shall be revised, amended and restated in its entirety, effective as of December 31, 2008, as follows: INTRODUCTION To encourage the Director to remain a member of the Company's Board of Directors, the Company is willing to provide to the Director a deferred fee opportunity.The Company will pay each Director's benefits from the Company's general assets. AGREEMENT The Director and the Company agree as follows: ARTICLE 1 DEFINITIONS 1.1Definitions.Whenever used in this Agreement, the following words and phrases shall have the meanings specified: 1.1.1“Anniversary Date” means December 31 of each year. 1.1.2“Change of Control of the Company shall mean (1) a change in ownership of the Company under paragraph (i) below, or (2) a change in effective control of the Company under paragraph (ii) below, or (3) a change in the ownership of a substantial portion of the assets of the Company under paragraph (iii) below.With respect to determination of a Change in Control, Company shall refer to TIB Bank and/or TIB Financial Corp. (the “Holding Company”), the parent bank holding company of TIB Bank. (i) Change in the ownership of the Company.A change in the ownership of the Company shall occur on the date that any one person, or more than one person acting as a group (as defined in Treasury Regulation Section 1.409A-3(g)(5)(v)(B)), acquires ownership of stock of the corporation that, together with stock held by such person or group, constitutes more than 50% of the total fair market value or total voting power of the stock of such corporation. (ii) Change in the effective control of the Company.A change in the effective control of the Company shall occur on the date that either (i) any one person, or more than one person acting as a group (as defined in Treasury Regulation Section 1.409A-3(g)(5)(v)(B)), acquires (or has acquired during the 12-month period ending on the date of the most recent acquisition by such person or persons) ownership of stock of the corporation possessing 30% or more of the total voting power of the stock of such corporation; or (ii) a majority of members of the corporation’s Board of Directors is replaced during any 12-month period by Directors whose appointment or election is not endorsed by a majority of the members of the corporation’s Board of Directors prior to the date of the appointment or election, provided that this sub-section (ii) is inapplicable where a majority shareholder of the Company is another corporation. (iii) Change in the ownership of a substantial portion of the Company’s assets.A change in the ownership of a substantial portion of the Company’s assets shall occur on the date that any one person, or more than one person acting as a group (as defined in Treasury Regulation Section 1.409A-3(g)(5)(v)(b)), acquires (or has acquired during the 12-month period ending on the date of the most recent acquisition by such person or persons) assets from the corporation that have a total gross fair market value equal to or more than 40% of the total gross fair market value of (i) all of the assets of the Company, or (ii) the value of the assets being disposed of, either of which is determined without regard to any liabilities associated with such assets. (iv) For all purposes hereunder, the definition of Change in Control shall be construed to be consistent with the requirements of Treasury Regulation Section 1.409A-3(g), except to the extent that such regulations are superseded by subsequent guidance. 1.1.3“Code” means the Internal Revenue Code of 1986, as amended. 1.1.4“Crediting Rate” means an interest rate calculated annually approximating the cost of an intermediate term unsecured fixed rate borrowing by the holding company rounded down to the nearest whole percentage. 1.1.5“Deferral Account” means the Company's accounting of the Director's accumulated Deferrals plus accrued interest. 1.1.6“Deferrals” means the amount of the Director's Fees that the Director elects to defer according to this Agreement. 1.1.7“Disability” means the Director: (i) is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than twelve (12) months; or (ii) is, by reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than twelve (12) months, receiving income replacement benefits for a period of not less than three (3) months under an accident and health plan covering employees or directors of the Company.Medical determination of Disability may be made by either the Social Security Administration or by the provider of an accident or health plan covering employees or directors of the Company provided that the definition of “disability” applied under such disability insurance program complies with the requirements of the preceding sentence.Upon the request of the plan administrator, the Director must submit proof to the plan administrator of the Social Security Administration’s or the provider’s determination. 1.1.8“Effective Date” means the initial effective date of July 1, 2003 with respect to the Agreement and December 31, 2008 with respect to the Agreement as amended and restated for the amendment and restatement. 1.1.9“Election Form” means the Form attached as Exhibit 1. 1.1.10“Fees” means the Director's annual retainer that is paid in quarterly installments for serving as a member of the Board of Directors. 1.1.11“Normal Retirement Age” means the later of the Director's 70th birthday or the fifth anniversary of the Effective Date. 1.1.12“Normal Retirement Date” means the later of the Normal Retirement Age or the Director's Termination of Service. 1.1.13“Payment Rate” means a fixed rate of 8.0% per year. 1.1.14“Plan Year” means the calendar year.The first Plan Year is a short year beginning on the Effective Date. 1.1.14a“Specified Employee” means an employee who at the time of Termination of Service is a key employee of the Company, if any stock of the Holding Company is publicly traded on an established securities market or otherwise.For purposes of this Agreement, an employee is a key employee if the employee is (i) an officer of the Company having an annual compensation greater than $150,000 (as indexed), (ii) a 5-percent owner of the Holding Company, or (iii) a 1-percent owner of the Holding Company having an annual compensation from the Company greater than $150,000 at any time during the twelve (12) month period ending on December 31 (the “identification period”).If the employee is a key employee during an identification period, the employee is treated as a key employee for purposes of this Agreement during the twelve (12) month period that begins on the first day of April following the close of the identification period. 1.1.15“Termination of Service” means that the Director ceases service with the Company for any reason whatsoever other than by reason of death, Disability, or a leave of absence, which is approved by the Company. "Termination of Service" shall have the same meaning as "separation from service", as that phrase is defined in Section 409A of the Code (taking into account all rules and presumptions provided for in the Section 409A regulations). 1.1.16“Unforeseeable Emergency” means a severe financial hardship to the Director resulting from an illness or accident of the Director, the Director’s spouse, or the Director’s dependent (as defined in Section 152(a) of the Code), loss of the Director’s property due to casualty, or other similar extraordinary and unforeseeable circumstances arising as a result of events beyond the control of the Director. ARTICLE 2 DEFERRAL ELECTION 2.1Initial Election.The Director shall make an initial deferral election under this Agreement by filing with the Company a signed Election Form within thirty (30) days after the date of this Agreement.The Election Form shall set forth the amount of Fees to be deferred.The Election Form shall be effective to defer only Fees earned after the date the Election Form is received by the Company. 2.2Election Changes 2.2.1Generally.The Director may modify the amount of Fees to be deferred annually by filing a new Election Form with the Company prior to the beginning of the Plan Year in which the Fees are to be deferred.The modified deferral election shall not be effective until the calendar year following the year in which the subsequent Election Form is received and approved by the Company. 2.2.2Hardship.If an Unforeseeable Emergency occurs, the Director, by written instructions to the Company, may discontinue deferrals hereunder.Any subsequent Deferral Elections may be made only in accordance with Section 2.2 hereof. ARTICLE 3 DEFERRAL ACCOUNT 3.1Establishing and Crediting.The Company shall establish a Deferral Account on its books for the Director and shall credit to the Deferral Account the following amounts: 3.1.1Deferrals.The Fees deferred by the Director as of the time the Fees would have otherwise been paid to the Director. 3.1.2Interest.On each Anniversary Date and immediately prior to the payment of any benefits, but only until Termination of Service, interest is to be accrued on the account balance and compounded at an annual rate on each anniversary of the date of this Agreement and immediately prior to the payment of any benefits at an annual rate equal to the Crediting Rate. 3.2Statement of Accounts.The Company shall provide to the Director, within one hundred twenty (120) days after each Anniversary Date, a statement setting forth the Deferral Account balance. 3.3Accounting Device Only.The Deferral Account is solely a device for measuring amounts to be paid under this Agreement.The Deferral Account is not a trust fund of any kind.The Director is a general unsecured creditor of the Company for the payment of benefits.The benefits represent the mere Company promise to pay such benefits.The Director's rights are not subject in any manner to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by the Director's creditors. ARTICLE 4 LIFETIME BENEFITS 4.1Normal Retirement Benefit.Upon the Normal Retirement Date, the Company shall pay to the Director the benefit described in this Section 4.1 in lieu of any other benefit under this Agreement. 4.1.1Amount of Benefit.The benefit under this Section 4.1 is the Deferral Account balance at the Director's Normal Retirement Date. 4.1.2Payment of Benefit.The Company shall pay the benefit to the Director in one hundred twenty (120) equal monthly installments, including interest at the Payment Rate, commencing on the first day of the month following the Director’s Normal Retirement Date. 4.2Early Retirement Benefit.Upon Termination of Service prior to the Normal Retirement Age for reasons other than death, Disability or following a Change of Control the Company shall pay to the Director the benefit described in this Section 4.2 in lieu of any other benefit under this Agreement. 4.2.1Amount of Benefit.The benefit under this Section 4.2 is the Deferral Account balance at the Director's Termination of Service plus interest at the Payment Rate until commencement of payments under Section 4.2.2. 4.2.2Payment of Benefit.The Company shall pay the benefit to the Director in one hundred twenty (120) equal monthly installments, including interest at the Payment Rate, commencing on the first day of the month following the Director’s Normal Retirement Age. 4.3Disability Benefit.If the Director experiences a Disability prior to Normal Retirement Age, the Company shall pay to the Director the benefit described in this Section 4.3 in lieu of any other benefit under this Agreement. 4.3.1Amount of Benefit.The benefit under this Section 4.3 is the Deferral Account balance upon the occurrence of Disability. 4.3.2Payment of Benefit.The Company shall pay the benefit to the Director in one hundred twenty (120) equal monthly installments, including interest at the Payment Rate, commencing on the first day of the month following such Disability. 4.4Change of Control Benefit.Upon a Change of Control, the Company shall pay to the Director the benefit described in this Section 4.4 in lieu of any other benefit under this Agreement. 4.4.1Amount of Benefit.The benefit under this Section 4.4 shall be the Deferral Account balance at such Change of Control. 4.4.2Payment of Benefit.The
